DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 5-6, filed 2/7/2022, with respect to the rejection(s) of claim(s) 1-18 under 112 rejection have been fully considered but, upon further consideration, a new ground(s) of 112 rejection is made.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recited “the adhesion-promoting layer” and the examiner is confused if the adhesion-promoting layer is referring to an organic adhesion-promoting layer or referring to different layer.  If “the adhesion-promoting layer” is same as an organic 
Claim 3 recited “the adhesion-promoting layer” and the examiner is confused if the adhesion-promoting layer is referring to an organic adhesion-promoting layer or referring to different layer.  If “the adhesion-promoting layer” is same as an organic adhesion-promoting layer then the examiner suggest changing to “the organic adhesion-promoting layer”.
Claim 7 recited “the adhesion-promoting layer” and the examiner is confused if the adhesion-promoting layer is referring to an organic adhesion-promoting layer or referring to different layer.  If “the adhesion-promoting layer” is same as an organic adhesion-promoting layer then the examiner suggest changing to “the organic adhesion-promoting layer”.
Claim 8 recited “the adhesion-promoting layer” and the examiner is confused if the adhesion-promoting layer is referring to an organic adhesion-promoting layer or referring to different layer.  If “the adhesion-promoting layer” is same as an organic adhesion-promoting layer then the examiner suggest changing to “the organic adhesion-promoting layer”.
Claim 9 recited “the adhesion-promoting layer” and the examiner is confused if the adhesion-promoting layer is referring to an organic adhesion-promoting layer or referring to different layer.  If “the adhesion-promoting layer” is same as an organic adhesion-promoting layer then the examiner suggest changing to “the organic adhesion-promoting layer”.
Claim 10 recited “the adhesion-promoting layer” and the examiner is confused if the adhesion-promoting layer is referring to an organic adhesion-promoting layer or referring to different layer.  If “the adhesion-promoting layer” is same as an organic adhesion-promoting layer then the examiner suggest changing to “the organic adhesion-promoting layer”.
Claims 2-18 depend from claim 1 so they are rejected for the same reason.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982. The examiner can normally be reached M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYOUNG LEE/Primary Examiner, Art Unit 2895